PER CURIAM.
This is an appeal from an order of the county court certified as presenting an issue of great public importance. However, we decline to accept and exercise jurisdiction as the appellant’s brief does not argue the question posed by the trial court. Rather, the argument asserted by appellant goes to the sufficiency of the evidence set out in a very abbreviated stipulation of facts that is contained in the defendant’s motion to suppress. Essentially, the appellant questions whether the state has met its burden of proof by its consent to resolving the motion to suppress on the facts contained in the motion. Accordingly, jurisdiction is declined and the appeal is trans*589ferred to the circuit court for further proceedings.
STONE, WARNER and GARRETT, JJ., concur.